Exhibit 10.3

September 19, 2014

Catherine Stubbs
522 Hunters Park Lane
Houston TX 77024

Re: Key Employee Retention Plan

Dear Catherine:

In recognition of your continuing key role at Endeavour Operating Corporation
(“Endeavour”), you shall be entitled to certain bonuses upon the terms and
conditions set forth in this letter (“Agreement”). This Agreement is between you
and Endeavour’s affiliate, Endeavour Energy UK Limited (the “Company”).

Terms and Conditions

The Company agrees to make the following payments, in addition to your normal
salary and benefits, to you, subject to the terms and conditions in this
Agreement and execution and delivery of this Agreement to Endeavour by
September 19, 2014 (the “Delivery Date”):



  1.   Commitment Amount: If you agree to continue your employment with
Endeavour and not resign, and your employment with Endeavour is not terminated
for “Cause” (as hereinafter defined), before the earlier of (i) the “Transaction
Date” (as defined below) or (ii) September 26, 2015, you shall be entitled to
the “Commitment Amount” set forth on the attached Schedule A. Provided you
return a fully executed copy of this Agreement by the Delivery Date, the
Commitment Amount will be advanced to you on September 26, 2014. However, if you
resign your employment, or are terminated with Cause, prior to the earlier of
the Transaction Date or September 26, 2015, you agree that, within ten
(10) calendar days, you will pay to the Company the full amount of the
Commitment Amount you received (i.e., the net amount of the Commitment Amount
after reduction by all amounts withheld therefrom). You agree that the Company
may recover such payment (or any part therefrom) from you by making deductions
from your salary and/or any other sums owed to you by Endeavour or the Company,
subject to applicable law.



  2.   Retention Bonus: If you remain an employee of Endeavour and do not
resign, and your employment with Endeavour is not terminated for Cause, before
the “Transaction Date” (as defined below) then you shall be paid the “Retention
Bonus” in the amount set forth on the attached Schedule A. Payment of the
Retention Bonus shall be made within fifteen (15) calendar days following the
Transaction Date. In the event that prior to the Transaction Date your
employment with Endeavour is terminated without “Cause” (as defined below), or
by reason of death or permanent disability (under the long-term disability
policy of Endeavour), you shall also be entitled to the Retention Bonus, payable
on the date that is thirty (30) calendar days following your termination date.
Payment of a Retention Bonus on account of a termination without Cause shall be
contingent on your executing and not revoking an agreement, in a form provided
by the Company, granting a full release of all actual and potential claims you
have or may have against Endeavour, the Company, or any of their affiliates (the
“Release”), which shall be provided on your termination date.



  3.   Amount of Payments. The amount of the Commitment Amount and Retention
Bonus (together, the “Payments”) are set forth on the Attached Schedule A. The
Payments shall not be taken into account for purposes of any other compensation
or benefit program of Endeavour, except your elective deferrals under any 401(k)
plan.



  4.   Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Transaction Date” means: the date of the earlier to occur of: (i) the closing
date of any out of court agreement for the restructuring of Endeavour’s balance
sheet, (ii) the effective date of a confirmed plan of reorganization under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
providing for the restructuring of Endeavour’s balance sheet, (iii) the closing
date of a sale of all or substantially all of the assets or a majority of the
outstanding stock of Endeavour in one or more transactions under section 363 of
the Bankruptcy Code or pursuant to a confirmed chapter 11 plan, and (iv) the
date of the entry of an order of a United States Bankruptcy Court ordering the
conversion of Endeavour’s chapter 11 case to a case under chapter 7 of the
Bankruptcy Code.

“Cause” means any act or omission by you which constitutes: (i) fraud,
embezzlement or material, willful misconduct; (ii) any indictment for,
conviction of or entry of a plea of nolo contendere to any felony; (iii) illegal
possession or use of any drug or narcotic, (iv) any violation of the Endeavour
Code of Business Conduct, (v) your willful failure or refusal to perform your
duties or responsibilities after written notice of and your failure to
reasonably correct within 30 days following such notice and thereafter (other
than by reason of your disability) such failure or refusal, or (vi) any other
reason entitling Endeavour to dismiss you lawfully and summarily. Any
determination of Cause shall be reasonably made by the management of Endeavour
and shall be binding on you and your successors and assigns.



  5.   Forfeiture of Rights. Because your continued performance of services is
an important reason for the Payments, your rights to such Payments may be
forfeited under certain circumstances described below.



  a.   Commitment Amount: As provided above, your rights to retain the
Commitment Amount will be forfeited if you resign or are terminated with Cause
from your employment before the earlier of the Transaction Date or September 26,
2015. Thus, you will not forfeit your rights to retain the Commitment Amount if
you die, become permanently disabled (under the long-term disability policy of
Endeavour) or are terminated without Cause before the earlier of Transaction
Date or September 26, 2015.



  b.   Retention Bonus: As provided above, your rights to receive payment of the
Retention Bonus will be forfeited upon the termination of your employment prior
to the Transaction Date for any reason, unless such termination is without
Cause, death or permanent disability.



  6.   Section 409A. The Payments are intended to be exempt from the application
of section 409A of the Internal Revenue Code by reason of qualifying for the
short-term deferral payment exemption, and this Agreement shall be construed to
the fullest extent to avoid the application of 409A.

You may not assign your rights under this Agreement except upon your death. The
Company may assign its obligations hereunder to any successor (including any
acquirer of substantially all of the assets of the Company).

This Agreement sets forth the entire understanding of the Company and you
regarding any retention or incentive bonus, and may be changed only by a written
agreement signed by you and the Company.

This Agreement is governed by and to be construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof.

Notwithstanding any of the above, you remain an “at will” employee of Endeavour.

This Agreement may be executed in two or more counterparts, and by the different
parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement electronically (including portable document format (pdf.)) or by
facsimile shall be as effective as delivery of a manually executed counterpart
of this Agreement.

To accept this Agreement, please sign where indicated below, and return on or
before Friday, September 19, 2014 in a confidential envelope to Julie Ferro, 811
Main, Suite 2100, Houston, Texas 77002, via confidential facsimile at
713-583-3651 or to julie.ferro@endeavourcorp.com.

Sincerely

ENDEAVOUR ENERGY UK LIMITED

/s/Cathy Stubbs
By: Cathy Stubbs
Title: Director


ACCEPTED AND AGREED AS OF THE
DATE FIRST SET FORTH ABOVE:

/s/Catherine Stubbs
By: Catherine Stubbs

1

Schedule A

Commitment Amount: $162,500

Retention Bonus: $162,500

2